DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/8/2020 has been entered.
Disposition of claims: 
Claims 1-19 are pending.
The amendments to Drawings have overcome the objection of the Drawings set forth in the last Office Action. The objection have been withdrawn.
The amendments to specification have overcome the objection of the specification set forth in the last Office Action. The objection have been withdrawn.

Response to Arguments
Applicant’s arguments see the second to the third paragraphs of page 12 of the reply filed 12/8/2020 regarding the rejections of claims 1-19 under 35 U.S.C. 103 set forth in the Office Action of 9/15/2020 have been considered. 
Applicant argues that there is no teaching or motivation to combine Chen and Kawamura. 
Respectfully, the Examiner does not agree.
Kawamura’s disclosure is directed to a compound having structure of formula (21) in [031] (also refer to more general structure is formula (1) in [013]).

    PNG
    media_image1.png
    257
    594
    media_image1.png
    Greyscale

Kawamura exemplifies a compound having structure as shown below (the fourth compound on the right column of page 20, hereafter called Example p20).

    PNG
    media_image2.png
    250
    534
    media_image2.png
    Greyscale

Therefore, it would have been obvious to select R201 through R214 being hydrogen; L1 being a single bond; a = 1; and b = 1 of the formula (21).
Kawamura teaches that the variable HAr of the formula (21) can be optionally selected from formula (3) or formula (4) ([037]), wherein R111 to R130 can be hydrogen or a substituent; and any one of R120 to R122 can be a single bond and bonded to L1 ([038]), as shown below

    PNG
    media_image3.png
    238
    451
    media_image3.png
    Greyscale

Kawamura further teaches the substituent(s) of HAr can be an aryl group ([063]). Phenyl is one of exemplified substituents of the HAr group, as evidenced by multiple example structures ([039], [065]) including the Example p20.
Therefore, Kawamura does teach the diphenyltriazinyl group as the HAr group of formula (21) as an alternative option of the diphenylpyrimidinyl group of the Example p20.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A).
The only knowledge that one of ordinary skilled in the art relies upon from the secondary reference by Chen would be that triazine is preferred to pyrimidine when it is used as a part of the electron transport material of an organic electroluminescent device.
Chen teaches that use of electron-deficient heteroarene-embeded small molecules provides with improved balanced charge injection and subsequent recombination in organic electroluminescent devices (“OLEDs” in page 8112, column 2, paragraph 2). 
Chen further teaches that triazine provides with more improved injection and recombination properties than pyridine or pyrimidine (page 8112, column 2, paragraph 2).  
An ordinary skilled in the art would have been motivated to choose triazine rather than pyrimidine, based on the teaching of Chen.
Therefore, there are enough teaching and motivation for an ordinary skilled in the art to prepare the compound of Kawamura as modified by Chen (see the structure below) based on the teaching of Kawamura and Chen.
 
    PNG
    media_image4.png
    254
    578
    media_image4.png
    Greyscale

Applicant further argues that the Examiner’s statements of “Chen teaches that triazine provides with more improved injection and recombination properties than pyridine or pyrimidine” are not supported in the cited reference. (Item 18 and 15 of the previous Office Action).
Respectfully, the Examiner does not agree.
As outlined above, the compound of Kawamura as modified by Chen (structure is shown above) is within the scope of formula (21) of Kawamura. That is, Kawamura does teach all the necessary components to make or prepare the compound of Kawamura as modified by Chen. The only knowledge that one of ordinary skilled in the art relies upon from the secondary reference by Chen would be selection of triazine rather than pyrimidine. 
Chen recites “triazine derivatives are electron-deficient heterocycles…” (page 8113, column 1, lines 1-3). Triazine is a heteroarene (also known as heteroaryl group) as known in the art. Thus, triazine is an electron deficient heteroarene. 
Chen recites “The use of electron-deficient heteroarene-embeded small molecules have proved very useful for improving balanced charge injection and subsequent recombination in OLEDs” (page 8112, column 2, the 6th line from the bottom of the page).
Chen recites “Triazine has an electron affinity (EA) larger than those of other typical electron-deficient heteroaromatic rings (e.g., pyridine, pyrimidine).” (page 8112, column 2, the 3rd line from the bottom of the page).
Therefore, Chen does teach that triazine provides with more improved injection and recombination properties than pyridine or pyrimidine, and it would have been obvious to one of ordinary skilled in the art to choose triazine rather than pyrimidine and to have modified Kawamura’s Example p20 compound by replacing pyrimidine by triazine, based on the teaching of Kawamura and Chen.
Applicant further argues that Chen does not describe a comparative example using a compound having a pyridine or a pyrimidine.
Respectfully, the Examiner does not agree.
As outlined above, the compound of Kawamura as modified by Chen (structure is shown above) is within the scope of formula (21) of Kawamura. Combination of formula (4) with the exemplified compound structure of Example p20 provides specific information to choose all the substituent groups of R201-R214 and R120-R121, the linker group (L1), the variable a and b, and the HAr group of formula (21). That is, Kawamura does teach all the necessary components to build the compound of Kawamura as modified by Chen (see the figure above). The only knowledge that one of ordinary skilled in the art relies upon from the secondary reference by Chen would be selection of triazine rather than pyrimidine. 
Therefore, a specific comparative example using a compound having a pyridine or a pyrimidine is not necessary for an ordinary skilled in the art to build or prepare the compound of Kawamura as modified by Chen based on the teaching of Kawamura.
Furthermore, Chen does teach that triazine provides with more improved injection and recombination properties than pyridine or pyrimidine, as outlined above. Therefore, it would have been obvious to one of ordinary skilled in the art to choose triazine rather than pyrimidine and finally make or prepare the compound of Kawamura as modified by Chen, which reads on the instant claims.
Applicant further argues that the specification exhibits surprising results unexpected from the disclosure of the cited reference. Applicant added that nothing in the cited references would lead one to predict that the lifetime of the organic EL device of claim 1 would be improved (the device lifetime increased threefold over the control in Example 20 vs. Comparative Example 5 of the present specification).
Respectfully, the Examiner does not agree.
It is unclear if the results are unexpected. Applicant shows data to support unexpected result arguments, wherein the data compare two devices not compounds. Comparison is not made to the closest prior art. Therefore, it cannot be determined that the results are unexpected.
For at least the following reasons, the data is not commensurate in scope with the current claims. 
First, Applicant shows data to support unexpected result arguments, wherein the data compare two devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results. Some of the claims (i.e. claims 1-12) do not claim device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli
Second, it is unclear whether the unexpected result of longer lifetime stems from the difference of compounds or the difference of other device parameters/components.
In the data, each example device (Example 20 and Comparative example 5 in the instant specification [193]) comprises the claimed compound in a layer along with Liq. None of the instant claims appear to require a mixture of Liq and the claimed compounds. It is not clear that similar results would be expected with the claimed compound is used alone without the presence of Liq.
Furthermore, the tested devices comprise Liq as the material of the layer adjacent to and in contact with the cathode. Kawamura does not require Liq as the material of the layer adjacent to and in contact with the cathode ([154]-[155]). It is not clear that similar results would be expected without Liq being the material of the layer adjacent to and in contact with the device. 
Additionally, the data is only provided for a specific concentration (Compound A-19:Liq = 25:50% in [193]) of the claimed compounds and Liq in the layer in which they are comprised in the example devices. None of the instant claims contain limitations on the concentration of the claimed compounds and Liq. It is not clear that similar results would be expected for any possible concentrations.
For at least these reasons, the argument is not found to be persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/132899 A1, hereafter Kawamura) in view of Chen et al. (“1,3,5-Triazine derivatives as new electron transport–type host materials for highly efficient green phosphorescent OLEDs”, J. Mater. Chem., 2009, vol. 19, page 8112-8118, hereafter Chen) as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action).
Regarding claim 1, Kawamura discloses a compound (“nitrogen-containing heterocyclic derivative of the invention”) which has the function of electron injection and transportation in organic electroluminescent devices ([086]). 
The compound disclosed by Kawamura has the following formula (formula (21) in [031]).

    PNG
    media_image1.png
    257
    594
    media_image1.png
    Greyscale
, 
wherein R201 to R214 can be hydrogen ([031]); L1 can be a single bond or a substituted or unsubstituted “b+1” valent hydrocarbon group having 6 to 30 ring carbon atoms ([032]); both a and b can be 1 ([034]); and HAr is a substituted or unsubstituted nitrogen-containing heterocyclic group ([033]). The nitrogen containing heterocyclic group can be formula (4) ([037]).

    PNG
    media_image5.png
    140
    375
    media_image5.png
    Greyscale
, 
wherein R111 to R130 can be hydrogen or a substituent; and any one of R120 to R122 can be a single bond and bonded to L1 ([038]). Kawamura further teaches that substitution position of R205 is preferred when L1 is boned to the benzochrysene part ([036]).
Kawamura exemplifies the nitrogen-containing heterocyclic derivative (an example compound on page 20, hereafter Example p20), as shown below.

    PNG
    media_image2.png
    250
    534
    media_image2.png
    Greyscale

Kawamura’s Example p20 does not a triazine substituent. However, Kawamura does teach a triazine substituent which can be a substituent of the benzochrysene structure (formula (4) in [037]).
Chen discloses electron transport material having a triazine core structure (abstract). Chen further discloses that use of electron-deficient heteroarene-embeded small molecules provide with improved balanced charge injection and subsequent recombination in organic electroluminescent devices (“OLEDs” in page 8112, column 2, paragraph 2). 
Chen teaches that triazine provides with more improved injection and recombination properties than pyridine or pyrimidine (page 8112, column 2, paragraph 2).  
Kawamura and Chen are analogous in the field of electron transporting material of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Kawamura’s Example p20 compound by replacing pyrimidine by triazine, based on the teaching of Chen. 
The motivation for doing so would have been to provide with improved balanced charge injection and subsequent recombination of the organic electroluminescent device when the compound is used as an electron transport material as taught by Chen.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
The resultant compound has the identical structure as Applicant’s formula (1) in claim 1. 

    PNG
    media_image4.png
    254
    578
    media_image4.png
    Greyscale
, 
wherein R1 to R13 are hydrogen; R14 is a single bond and is bonded with L1; L1 is a single bond; Ar1 and Ar2 are a substituted or unsubstituted aryl group including 6 to 20 ring carbon atoms (phenyl), meeting all the limitations of claim 1.
Regarding claim 2, the compound taught by Kawamura as modified by Chen, wherein R12 is a single bond that is bonded with L1.
Regarding claim 3, the compound taught by Kawamura as modified by Chen is represented by formula (2), wherein R1 to R13 are hydrogen, L1 is a single bond , and Ar1 and Ar2 are a substituted or unsubstituted aryl group including 6 to 20 ring carbon atoms (phenyl).
Regarding claim 4
Regarding claim 5, the compound taught by Kawamura as modified by Chen is represented by formula (3), wherein R1 to R13 are hydrogen; and L1 is a single bond. 
Regarding claim 6, the compound taught by Kawamura as modified by Chen, wherein Arl and Ar2 are independently a group selected from the following groups:

    PNG
    media_image6.png
    130
    109
    media_image6.png
    Greyscale
, wherein in the formula (a), * is a single bond that is bonded with a triazine ring; k is an integer of 0; and R is not selected.
Regarding claim 7, the compound taught by Kawamura as modified by Chen, wherein Arl and Ar2 are a substituted or unsubstituted phenyl group.
Regarding claims 8-9, the compound taught by Kawamura as modified by Chen, wherein Arl and Ar2 are an unsubstituted aryl group including 6 to 20 ring carbon atoms (phenyl) and does not have any heteroaryl group including 5 to 20 ring atoms, meeting all the limitations of claims 8-9.
Regarding claim 10, the compound taught by Kawamura as modified by Chen, wherein R1 to R13 are a hydrogen atom.
Regarding claim 11, a material for an organic electroluminescence device (“it is preferred that the nitrogen-containing heterocyclic derivative of the invention be used as a material for an organic EL device” in [066]) that comprises the compound taught by Kawamura as modified by Chen.
Regarding claim 12, an electron-transporting material of an organic electroluminescence device (“the nitrogen-containing heterocyclic derivative of the invention can also have the 
Regarding claim 13, the compound taught by Kawamura as modified by Chen reads on all the features of claims 1-12, as outlined above.
Kawamura discloses that the compound of the invention (“nitrogen-containing heterocyclic derivative of the invention”) can be used as a blocking material for an organic electroluminescent device ([066]). 
Kawamura exemplifies an organic electroluminescent device have a structure of an anode (ITO in [154]), a hole-injecting layer (HT1 in [155]), a hole-transporting layer (HT2 in [155]), an emitting layer (BH1 and BD1 in [155]), a blocking layer ([155]), a low-work function metal containing layer ([087]; LiF in [155]), and a cathode (Al in [155]).
Kawamura does not exemplify an organic electroluminescent device comprising the compound of Kawamura as modified by Chen. However, Kawamura does teach that the nitrogen-containing heterocyclic derivative of the invention can be used in the blocking layer of the organic electroluminescent device ([066]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kawamura by using the compound of Kawamura as modified by Chen as the blocking layer material as taught by Kawamura. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the blocking layer material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it 
The resultant device comprises an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), a blocking layer (Kawamura as modified by Chen), a low-work function metal containing layer (LiF), and a cathode (Al).
It is noted that the blocking layer is located between the cathode and the emitting layer. To generate light, electrons must transport from the cathode to the emitting layer through the blocking layer; therefore, the blocking layer is equated with an electron-transporting layer. 
It is noted that the low-work function metal containing layer is located between the cathode and the emitting layer. To generate light, electrons must transport from the cathode to the emitting layer through the low-work function metal containing layer. In addition, electrons are injected to the electron transporting layer (the layer comprising Kawamura as modified by Chen); therefore, the low-work function metal containing layer is equated with electron-injecting layer. 
Therefore, the organic electroluminescence device taught by Kawamura as modified by Chen is equated with an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen), an electron injecting layer (LiF), and a cathode (Al).
The organic electroluminescence device taught by Kawamura as modified by Chen, in which one or more organic thin film layers comprising at least an emitting layer (BH1 and BD1 
Regarding claim 14, the organic electroluminescence device taught by Kawamura as modified by Chen, wherein an electron-transporting zone (the electron-transport layer and the electron-injecting layer) is provided between the emitting layer and the cathode, and the electron-transporting zone comprises one or more organic thin film layers and at least one layer of the organic thin film layers (the electron-transporting layer) comprises the compound of Kawamura as modified by Chen, meeting all the limitations of claim 14.
Regarding claim 15, the organic electroluminescence device taught by Kawamura as modified by Chen, wherein, at least one layer of the organic thin film layers in the electron-transporting zone is an electron-transporting layer (the layer comprising the compound of Kawamura as modified by Chen), meeting all the limitations of claim 15
Regarding claim 18, the organic electroluminescence device taught by Kawamura as modified by Chen, wherein a hole-transporting layer (the layer comprising Kawamura’s HT2) is provided between the anode and the emitting layer, meeting all the limitations of claim 18.
Regarding claim 19, the organic electroluminescent device taught by Kawamura as modified by Chen reads on all the features of claims 1-15 and 18. 
The device has a structure of an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen), an electron injecting layer (LiF), and a cathode (Al).
An apparatus is defined by “a set of materials or equipment designed for a particular use” in the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
An organic electroluminescent device taught by Kawamura as modified by Chen is an electronic apparatus, because 1) the device comprises electronic materials and is operated using electrons, and 2) the device comprises a set of materials or equipment (electrodes and transporting materials) designed for a particular use (illuminating light), meeting all the limitations of claim 19.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/132899 A1) in view of Chen et al. (“1,3,5-Triazine derivatives as new electron transport–type host materials for highly efficient green phosphorescent OLEDs”, J. Mater. Chem., 2009, vol. 19, page 8112-8118) as applied to claims 1-15, and further in view of Kim et al. (US 2015/0236264 A1, hereafter Kim ‘264).
Regarding claim 16, the organic electroluminescent device taught by Kawamura as modified by Chen reads on all the features of claims 1-15, as outlined above.
The device has a structure of an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen), an electron injecting layer (LiF), and a cathode (Al), wherein the electron-transporting layer and the electron injecting layer are an electron-transporting zone.
The organic electroluminescent device does not comprises 8-quinolinolato lithium. 
Kim ‘264 discloses electron injecting layer materials including LiF and LiQ ([254]; “lithium quinolate or ET-D2” in [251]).
Kawamura, Chen, and Kim ‘264 are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kawamura as modified by Chen by replacing the electron injecting layer material of LiF by LiQ as taught by Kim ‘264. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the electron injecting layer material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic electroluminescent device.
The resultant device comprises an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen), an electron injecting layer (LiQ), and a cathode (Al), wherein the electron-transporting layer and the electron injecting layer are an electron-transporting zone, meeting all the limitations of claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/132899 A1) in view of Chen et al. (“1,3,5-Triazine derivatives as new electron transport–type host materials for highly efficient green phosphorescent OLEDs”, J. Mater. Chem., 2009, vol. 19, page 8112-8118) as applied to claims 1-15, and further in view of Kim et al. (US 2015/0318486 A1, hereafter Kim ‘486).
Regarding claim 17, the organic electroluminescent device taught by Kawamura as modified by Chen reads on all the features of claims 1-15, as outlined above.
The device has a structure of an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen), an electron injecting layer (LiF), and a cathode (Al), wherein the electron-transporting layer and the electron injecting layer are an electron-transporting zone.
The organic electroluminescent device of Kawamura as modified by Chen does not include two electron-transporting layers. However, Kawamura teaches that insertion of an additional layer using known conventional compounds which has higher electron-injecting properties, is not inhibited ([081] by Kawamura).
Kim ‘486 teaches conventional compounds for an electron transporting and an injecting layers of an organic electroluminescent device. Kim ‘486 exemplifies an organic electroluminescent device (“Example 1” in [265]) including a conventional electron transporting material of Alq between a blocking layer (“a mixed organic layer”) and an electron injecting layer of LiF.  
Kawamura, Chen, and Kim ‘486 are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kawamura as 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of device layer structures and materials to be used to make an organic electroluminescent device.
The resultant device comprises an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen), a second electron-transporting layer (Alq), an electron injecting layer (LiF), and a cathode (Al), wherein the electron-transporting layer, the second electron-transporting layer, and the electron injecting layer are an electron-transporting zone.
The organic electroluminescence device taught by Kawamura as modified by Chen and Kim ‘468, wherein the electron-transporting zone comprises an electron-injecting layer (LiF) and at least two electron-transporting layers, wherein, among the at least two electron-transporting layers (a layer of Kawamura as modified by Chen and a layer of Alq), the electron-transporting layer that is not adjacent to the electron-injecting layer comprises the compound (Kawamura as modified by Chen), meeting all the limitations of claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786